Opinion of the Court by
Drury, Commissioner—
Reversing.
Appellants are asking a reversal of a judgment for $1,120.00 obtained against them by appellee. Appellee began this action by suing for $3,720.00 damages because appellants did not allow him to drill two oil wells, wbicb be claims be bad a contract to drill for them. Tbe burden was on bim. In order to succeed, be bad to establish tbe contract by proof. He bad to establish tbe terms of the contract, bis willingness, readiness, ability and offer to comply with it, tbe appellants’ breach, and then he must show that be was unavoidably damaged thereby.
He failed to prove a contract. He tried to make one with appellants Clay and Neal, and they sent him to Thompson. He saw Thompson twice, and Thompson tóld bim at tbe first meeting that he wanted to see Clay before making any contract. Appellee claims that the contract was made at tbe second meeting, but be was not permitted to give tbe conversation, as Thompson was dead at tbe time of tbe trial.
One witness testified that be beard Thompson admit to appellee that be owed appellee some shut-down time. Another testified that be beard Thompson say to appellee: “We made tbe contract with you all right.” No one attempted to testify what tbe contract was wbicb be claims’ Thompson made with bim. Tbe above is all tbe evidence there is in the record regarding the contract. There is not a word showing tbe price per foot Thompson agreed to pay, or tbe price per day be agreed to pay for shut-downs. There is no ‘evidence of the profit, if any, there was to appellee in this contract. He does not show what bis personal expenses would have been or what bis board would have cost him. He failed to show that be *170has not been repaid or recovered in any way the money he claims to have paid out.
The demurrer of the appellants to the evidence offered by appellee should have been sustained, and upon that motion the court should have found for them.
The judgment is reversed.